 
 
I 
108th CONGRESS 2d Session 
H. R. 5324 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mrs. Lowey (for herself and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to authorize capitation grants to increase the number of nursing faculty and students, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nurse Education, Expansion, and Development Act of 2004. 
2.FindingsThe Congress finds as follows: 
(1)While the Nurse Reinvestment Act (Public Law 107–205) helped to increase applications to schools of nursing by 60 percent, schools of nursing have been unable to accommodate the influx of interested students because they have an insufficient number of nurse educators. It is estimated that— 
(A)in the 2003–2004 school year— 
(i)61.5 percent of schools of nursing had from 1 to 15 vacant faculty positions; and 
(ii)an additional 30.9 percent of schools of nursing needed additional faculty, but lacked the resources needed to add more positions; and 
(B)18,105 eligible candidates were denied admission to schools of nursing in 2003, primarily due to an insufficient number of faculty members. 
(2)A growing number of nurses with doctoral degrees are choosing careers outside of education. Over the last few years, there has been a 12 percent increase in doctoral nursing graduates seeking employment outside the education profession. 
(3)The average age of nurse faculty at retirement is 62.5 years. With the average age of doctorally-prepared faculty currently 53.5 years, a wave of retirements is expected within the next 10 years. 
(4)Master's and doctoral programs in nursing are not producing a large enough pool of potential nurse educators to meet the projected demand for nurses over the next 10 years. In the 2003–2004 school year, graduations from master's programs in nursing were down 2.5 percent or 251 graduates, and graduations from doctoral programs decreased by 9.9 percent or 44 graduates. 
(5)According to the February 2004 Monthly Labor Review of the Bureau of Labor Statistics, more than 1,000,000 new and replacement nurses will be needed by 2012. 
3.Capitation grants to increase the number of nursing faculty and students 
(a)GrantsPart D of title VIII of the Public Health Service Act (42 U.S.C. 296p) is amended by adding at the end the following: 
 
832.Capitation grants 
(a)In generalFor the purpose described in subsection (b), the Secretary, acting through the Health Resources and Services Administration, shall award a grant each fiscal year in an amount determined in accordance with subsection (c) to each eligible school of nursing that submits an application in accordance with this section. 
(b)PurposeA funding agreement for a grant under this section is that the eligible school of nursing involved will expend the grant to increase the number of nursing faculty and students at the school, including by hiring new faculty, retaining current faculty, purchasing educational equipment and audiovisual laboratories, enhancing clinical laboratories, repairing and expanding infrastructure, or recruiting students. 
(c)Grant computation 
(1)Amount per studentSubject to paragraph (2), the amount of a grant to an eligible school of nursing under this section for a fiscal year shall be the total of the following: 
(A)$1,800 for each full-time or part-time student who is enrolled at the school in a graduate program of education in nursing that— 
(i)leads to a master’s degree, a doctoral degree, or an equivalent degree; and  
(ii)prepares individuals to serve as faculty through additional course work in education and ensuring competency in an advanced practice area. 
(B)$1,405 for each full-time or part-time student who— 
(i)is enrolled at the school in a program of education in nursing leading to the degree of bachelor of science, bachelor of nursing, or an equivalent degree; and 
(ii)has not more than 3 years of academic credits remaining in the program. 
(C)$966 for each full-time or part-time student who is enrolled at the school in a program of education in nursing leading to an associate degree in nursing or an equivalent degree.  
(2)LimitationIn calculating the amount of a grant to a school under paragraph (1), the Secretary may not make a payment with respect to a particular student—  
(A)for more than 2 fiscal years in the case of a student described in paragraph (1)(A) who is enrolled in a graduate program of education in nursing leading to a master’s degree or an equivalent degree; 
(B)for more than 4 fiscal years in the case of a student described in paragraph (1)(A) who is enrolled in a graduate program of education in nursing leading to a doctoral degree or an equivalent degree; 
(C)for more than 3 fiscal years in the case of a student described in paragraph (1)(B); or 
(D)for more than 2 fiscal years in the case of a student described in paragraph (1)(C). 
(d)EligibilityFor purposes of this section, the term eligible school of nursing means a school of nursing that— 
(1)is accredited by a nursing accrediting agency recognized by the Secretary of Education; 
(2)has a passage rate on the National Council Licensure Examination for Registered Nurses of not less than 80 percent for each of the 3 school years preceding submission of the grant application; and 
(3)has a graduation rate (based on the number of students in a class who graduate relative to, for a baccalaureate program, the number of students who were enrolled in the class at the beginning of junior year or, for an associate degree program, the number of students who were enrolled in the class at the end of the first year) of not less than 80 percent for each of the 3 school years preceding submission of the grant application. 
(e)RequirementsThe Secretary may award a grant under this section to an eligible school of nursing only if the school gives assurances satisfactory to the Secretary that, for each school year for which the grant is awarded, the school will comply with the following: 
(1)The school will maintain a passage rate on the National Council Licensure Examination for Registered Nurses of not less than 80 percent. 
(2)The school will maintain a graduation rate (as described in subsection (d)(3)) of not less than 80 percent. 
(3) 
(A)Subject to subparagraphs (B) and (C), the first-year enrollment of full-time nursing students in the school will exceed such enrollment for the preceding school year by 5 percent or 5 students, whichever is greater. 
(B)Subparagraph (A) does not apply to the first school year for which a school receives a grant under this section. 
(C)With respect to any school year, the Secretary may waive application of subparagraph (A) if— 
(i)the physical facilities at the school involved limit the school from enrolling additional students; or 
(ii)the school has increased enrollment in the school (as described in subparagraph (A)) for each of the 2 preceding school years. 
(4)Not later than 1 year after receipt of the grant, the school will formulate and implement a plan to accomplish at least 2 of the following: 
(A)Establishing or significantly expanding an accelerated baccalaureate degree nursing program designed to graduate new nurses in 12 to 18 months. 
(B)Establishing cooperative intradisciplinary education among schools of nursing with a view toward shared use of technological resources, including information technology. 
(C)Establishing cooperative interdisciplinary training between schools of nursing and schools of allied health, medicine, dentistry, osteopathy, optometry, podiatry, pharmacy, public health, or veterinary medicine, including training for the use of the interdisciplinary team approach to the delivery of health services. 
(D)Integrating core competencies on evidence-based practice, quality improvements, and patient-centered care. 
(E)Increasing admissions, enrollment, and retention of qualified individuals who are financially disadvantaged. 
(F)Increasing enrollment of minority and diverse student populations. 
(G)Increasing enrollment of new graduate baccalaureate nursing students in graduate programs that educate nurse faculty members. 
(H)Developing post-baccalaureate residency programs to prepare nurses for practice in specialty areas where nursing shortages are most severe. 
(I)Increasing integration of geriatric content into the core curriculum. 
(J)Partnering with economically disadvantaged communities to provide nursing education. 
(K)Expanding the ability of nurse managed health centers to provide clinical education training sites to nursing students. 
(5)The school will submit an annual report to the Secretary that includes updated information on the school with respect to student enrollment, student retention, graduation rates, passage rates on the National Council Licensure Examination for Registered Nurses, the number of graduates employed as nursing faculty or nursing care providers within 12 months of graduation, and the number of students who are accepted into graduate programs for further nursing education. 
(6)The school will allow the Secretary to make on-site inspections, and will comply with the Secretary’s requests for information, to determine the extent to which the school is complying with the requirements of this section.  
(g)Reports to CongressThe Secretary shall evaluate the results of grants under this section and submit to the Congress— 
(1)not later than 18 months after the date of the enactment of this section, an interim report on such results; and 
(2)not later than the end of fiscal year 2007, a final report on such results. 
(h)ApplicationTo seek a grant under this section, a school nursing shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require. 
(i)Authorization of appropriations 
(1)In generalFor the costs of carrying out this section (except the costs described in paragraph (2)), there are authorized to be appropriated $75,000,000 for fiscal year 2005, $85,000,000 for fiscal year 2006, and $95,000,000 for fiscal year 2007. 
(2)Administrative costsFor the costs of administering this section, including the costs of evaluating the results of grants and submitting reports to the Congress, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2005, 2006, and 2007.. 
(b)GAO Study 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to the Congress on ways to increase participation in the nurse faculty profession. 
(2)Contents of reportThe report required by paragraph (1) shall include the following: 
(A)A discussion of the master’s degree and doctoral degree programs that are successful in placing graduates as faculty in schools of nursing. 
(B)An examination of compensation disparities throughout the nursing profession and compensation disparities between higher education instructional faculty generally and higher education instructional nursing faculty.  
 
